Citation Nr: 1019907	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from December 1960 to April 
1961.

This matter originally came to the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the benefits sought on 
appeal.  In a July 2007 decision, the Board granted service 
connection for a low back disorder, and remanded the issue of 
entitlement to service connection for a psychiatric disorder.  

In an April 2009 decision, the Board denied service 
connection for a psychiatric disorder.  The Veteran appealed 
the Board's April 2009 decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand (JMR), the Court, in a December 2009 Order, 
vacated the Board's April 2009 decision and remanded the 
matter to the Board.


REMAND

In April 2009, the Board determined that psychiatric 
disorders, including diagnosed chronic anxiety and chronic 
personality disorders, clearly and unmistakably existed prior 
to service; the preexisting psychiatric disorders did not 
clearly and unmistakably permanently increase in severity or 
chronically worsen during service; and that any other 
psychiatric disorders that may be present were not manifested 
during service, or for many years following separation from 
service, and are not shown to be causally or etiologically 
related to service or to a service connected disability.  The 
Board's findings were based on the service treatment records 
as well as post-service private and VA records, including VA 
examination reports.  

With regard to the VA examination reports, an October 2003 VA 
examination report which found that, at that time, there was 
"not enough evidence to support a psychiatric diagnosis."  
However, a July 2003 VA record diagnosed a mood disorder and 
the subsequent two VA examinations also provided diagnoses.  
A December 2007 VA examination report diagnosed the Veteran 
as having a generalized anxiety disorder with a history of an 
inadequate personality disorder.  The Board noted that the 
examiner conducting this examination stated that the 
diagnosed psychiatric disorder "has been ongoing since his 
military career and likely prior to being in the Army. . . 
."  The Board further indicated that the examining expert 
concluded that the Veteran's psychiatric pathology had a 
history "likely since very early young adulthood."  This 
examiner also stated that the Veteran had an exacerbation of 
his symptomatology which was intertwined with chronic (back ) 
pain, but that it was impossible to state the degree that the 
Veteran's psychiatric disorder and his back pain were 
interrelated.  The following November 2008 VA examination 
report was noted to show that the Veteran again stated that 
he had pre-service psychiatric symptom history.  The examiner 
opined that his generalized anxiety disorder and personality 
disorder "likely pre- existed military service."  Further, 
he opined that there was no evidence that his military 
service actually aggravated his anxiety disorder.

The JMR pointed out that the December 2007 opinion was 
inconclusive, but the Board had apparently characterized this 
medical opinion as negative when weighing the evidence of 
record.  Further, the JMR found that the November 2008 VA 
opinion did not provide an opinion as to whether the 
Veteran's back disability (as opposed to only his military 
service) aggravated his psychiatric disorder as required by 
38 C.F.R. § 3.310(a) and Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

In order to resolve the matters raised in the JMR, the Board 
finds that the Veteran should be afforded a new VA 
examination to determine if preexisting psychiatric disorders 
were aggravated during service and to also determine if the 
service-connected degenerative joint disease of the lumbar 
spine with sciatica has aggravated the Veteran's service-
connected psychiatric disorders.  In that regard, effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement 
the Court's decision in Allen, which, as noted above, 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The existing provision at 38 C.F.R. 
§ 3.310(b) was moved to sub-section (c).  Under the revised 
section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  While the overall intention of the 
amendment to 38 C.F.R. § 3.310(b) was to implement the Allen 
decision, the amended 38 C.F.R. § 3.310(b) clearly institutes 
additional evidentiary requirements that must be satisfied 
before aggravation may be conceded and service connection 
granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 
38 U.S.C. § 501 as the supporting authority, and not Allen.  
See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  However, in this case, the 
Veteran's claim was filed prior to the effective date of the 
revised regulation (October 10, 2006).  As such, the Board 
finds that the prior version of the regulation is more 
advantageous to the Veteran and should be applied.  When a 
regulation changes and the former version is more favorable, 
VA can apply the earlier version of the regulation for the 
period prior to, and after, the effective date of the change.  
See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003.  

Additionally, the Veteran recently requested that VA obtain 
his complete medical records from the Biloxi VA Medical 
Center.  When reference is made to pertinent medical records, 
VA is on notice of their existence and has a duty to assist 
the Veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  These records should be 
obtained in compliance with VA's duty to assist.  

Finally, the Veteran should be sent notice consistent with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his claim for secondary service 
connection.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his current 
claim for secondary service connection 
for a psychiatric disorder.  

2.  The RO/AMC should obtain and 
associate with the claims file copies of 
all clinical records, which are not 
already in the claims file, of the 
Veteran's treatment at the Biloxi VA 
Medical Center.  

3.  Th RO/AMC should afford the Veteran a 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability, including 
generalized anxiety disorder, mood 
disorder, and personality disorders.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and reports of 
psychiatric evaluations performed 
following service, and offer comments and 
an opinion as to the following:

a. Did the Veteran's generalized 
anxiety disorder, mood disorder, and 
any other currently diagnosed 
psychiatric disorder undergo an 
increase in severity during service?

b. If any psychiatric disorder 
underwent an increase in severity 
during service, was the increase in 
disability due to the natural 
progress of the disorder or was the 
increase in severity beyond the 
natural progress of the disorder?

c. Regarding any diagnosis of a 
personality disorder, including an 
inadequate personality disorder, the 
examiner should determine if the 
Veteran had a disability resulting 
from a psychiatric disorder that was 
superimposed upon the personality 
disorder during service?

d. Whether it is more likely than 
not, less likely than not, or at 
least as likely as not, that any 
current psychiatric disability is 
proximately due to, or the result 
of, the service-connected 
degenerative joint disease of the 
lumbar spine with sciatica?

e. Whether it is more likely than 
not, less likely than not, or at 
least as likely as not, that any 
current psychiatric disability is 
permanently aggravated by the 
Veteran's service-connected 
degenerative joint disease of the 
lumbar spine with sciatica?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

4.  The RO/AMC should review the medical 
examination report and the opinions 
obtained above to ensure that the remand 
directives have been accomplished.  If 
all questions posed are not answered or 
sufficiently answered, RO/AMC should 
return the case to the examiner for 
completion of the inquiry.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

